Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two axially opposed rotating components” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 16 recites the limitation "the spring body."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindemann et al. (US 20110278121 A1) hereinafter Lindemann.
Regarding Claim 1 Lindemann teaches (Fig 1) a wave spring a comprising: an annular body (125)  having a wave-shaped profile (formed by the cutout portions) , and a plurality of axially extending fingers (124) extending from the annular body (125) , the wave spring (112) being dimensioned to be received in a space between at least two axially opposed hub components (110 and 144) (see Fig 2).
Regarding Claim 2 Lindemann teaches (Fig 1) wherein the plurality of axially extending fingers (124) are equally angularly spaced from each other (Fig 3).
Regarding Claim 3 Lindemann teaches (Fig 1) wherein the plurality of axially extending fingers (124) includes three fingers (see Fig 3).
Regarding Claim 6 Lindemann teaches (Fig 1) wherein the wave-shaped profile (formed by the cutout portions) consists of three fluctuations (see Fig 3).
Regarding Claim 7 Lindemann teaches (Fig 1) wherein the plurality of axially extending fingers (124) are defined on a radially inner edge of the annular body (125) (Fig 3) .
Regarding Claim 8 Lindemann teaches (Fig 1) wherein the wave spring (112) has a uniform thickness (see Fig 3 and 4).
Regarding Claim 9 Lindemann teaches (Fig 1) wherein the spring body (of the wave spring) is formed by blanking and stamping. (the above underlined limitation is being treated as a product by process limitation and it doesn’t present any additional structural limitation beyond what is present in Lindemann). 
Regarding Claim 10 Lindemann teaches (Fig 1), wherein the wave spring (112) is capbale of being frictionally engaged with both of two axially opposed rotating components of an assembly comprising two axially opposed rotating components.
Claims 1-3, 6, 8-12, 14 and 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norwichwich et al. (US 2017/0211673) hereinafter Norwich.
Regarding Claim 1 Norwich teaches (Fig 1) a wave spring (64) comprising: an annular body (68) having a wave-shaped profile, and a plurality of axially extending fingers (70) extending from the annular body (68), the wave spring (64) being dimensioned to be received in a space between at least two axially opposed hub components (35, 50) (Fig 1 and 2).
Regarding Claim 2 Norwich teaches (Fig 1) wherein the plurality of axially extending fingers (70) are equally angularly spaced from each other (Fig 3b).
Regarding Claim 3 Norwich teaches (Fig 1) wherein the plurality of axially extending fingers (70)includes three fingers (Fig 3b).
Regarding Claim 6 Norwich teaches (Fig 1) wherein the wave-shaped profile (formed by the inner cutout portions) consists of three fluctuations (Fig 3b).
Regarding Claim 8 Norwich teaches (Fig 1) wherein the wave spring (64) has a uniform thickness (see Fig 3b).
Regarding Claim 9 Norwich teaches (Fig 1) wherein the spring body is formed by blanking and stamping. (the above underlined limitation is being treated as a product by process limitation and it doesn’t present any additional structural limitation beyond what is present in Norwich). 
Regarding Claim 10 Norwich teaches (Fig 1) wherein the wave spring (64) is capbale of being frictionally engaged with both of two axially opposed rotating components of an assembly comprising two axially opposed rotating components.
Regarding Claim 11 Norwich teaches (Fig 1) a hub assembly comprising: a wave spring (64) including an annular body (68) having a wave-shaped profile (Fig 3b), and a plurality of axially extending fingers (70) extending from the annular body (68); a cover plate (50) and a flange hub (33) both arranged on a first axial side of the wave spring (64), an opening (32) being defined between the cover plate (50) and the flange hub (33) and the opening (82) being dimensioned to receive at least one of the plurality of axially extending fingers (70), and a turbine hub (35) arranged on a second axial side of the wave spring (64), such that a predetermined gap is defined between the cover plate (50) and the turbine hub (35) and the wave spring (64)is arranged within the predetermined gap (see Fig 1).
Regarding Claim 12 Norwich teaches (Fig 1) wherein the plurality of axially extending fingers (70) are equally angularly spaced from each other, and the plurality of axially extending fingers (70)includes three fingers (see fig 3b).
Regarding Claim 14 Norwich teaches (Fig 1) wherein the wave-shaped profile (formed by the inner cutout portions) consists of three fluctuations (see Fig 3b).
Regarding Claim 16 Norwich teaches (Fig 1) wherein the wave spring (64)has a uniform thickness (see fig 3b), and the spring body is formed by blanking and stamping. (the above underlined limitation is being treated as a product by process limitation and it doesn’t present any additional structural limitation beyond what is present in Norwich).
Allowable Subject Matter
Claims 4-5, 13, 15 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 
Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ABIY TEKA/               Primary Examiner, Art Unit 3745